                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                               CRIMINAL ACTION

VERSUS                                                 SECTION: “B”

DONNELL CARROLL                                        NUMBER: 08-248

                             ORDER AND REASONS

         IT IS ORDERED that Defendant Donnell Carroll’s motion to

terminate supervised release is DENIED. 1 (See Record Docs. 63 and

66)

    I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         Defendant pled guilty on November 5, 2008 to two counts of

distribution of heroin and one count of conspiracy to distribute

100 grams or more of heroin. Rec. Doc. 42. Defendant           was sentenced

on November 19, 2009 by Judge Engelhardt to 160 months in prison

and 5 years supervised release to run concurrently with any prison

term remaining relative to defendant’s revocation of supervised

release in CR-99-088. Rec. Doc. 42 at 2. On September 30, 2013

Judge Engelhardt reduced the sentence to 118 months imprisonment.

Rec. Doc. 49.

         In CR-99-088, defendant entered a plea of guilty on March 1,

2000     to   one   count   of   conspiracy   to   possess   with   intent   to




1 Defense counsel erroneously labelled the motion as one to terminate
“probation”, when Defendant is actually on supervised release following a
term of imprisonment.

                                        1
distribute Hydrochloride. See CR-99-88 Rec. Doc. 185. On November

8, 2000 defendant was sentenced to 120 months in prison and 5 years

supervised release by Judge Sarah S. Vance. Id. Defendant was

released on January 8, 2007. Rec. Doc. 66. On October 28, 2008,

defendant’s supervised release was revoked, and he was committed

to the custody of BOP for 12 months. See CR-99-88 Rec. Doc. 385.

Defendant   admitted     guilt   to   violations        of    conditions   of   his

supervised release, after being arrested and charged by New Orleans

Police Department for two counts of hit and run driving, flight

from an officer, reckless driving, resisting arrest and conspiracy

to distribute quantities of heroin in August 2008. Id.

      Defendant was released from BOP custody on April 18, 2017.

Rec. Doc. 66 at 2. He filed the instant motion to terminate

supervised release on October 29, 2019. The government filed a

response in opposition. Rec. Doc. 66.

      Defendant emphasizes the completion of approximately half of

his supervisory release term and satisfaction of all financial

terms of sentence. In referring us to factors for early termination

of supervised release, defendant contends there is no further need

for   programming   or    treatment,       and   that    he    has   successfully

reintegrated into the community by maintaining stable employment,

housing and relationships with family. Rec. Doc. 63-1.

      In opposition, the government, argues the absence of any

unusual     or   extraordinary        circumstances           justifying    early

                                       2
termination of supervised release. Rec. Doc. 66. It maintains that

defendant’s mere compliance of supervised release terms is not

enough to warrant early termination. Id.            The government contends

defendant’s history and characteristics suggest that he could

benefit    from   continued   supervised      release    due       to   above-noted

history of non-compliance with conditions of supervised release.

Id.

  II.     LAW AND ANALYSIS

  Under 18 U.S.C. § 3583(e)(1),              the Court, after considering

factors laid out in 18 U.S.C. § 3553 may modify or terminate a

term    of supervised release at       any   time   after      a    defendant   has

served one year of release. Among the factors a court must weigh

are the nature of the offense, the history and characteristics of

the    defendant,   the   need   for   the    sentence   to        deter   criminal

activity, the need to protect the public, the need to provide the

defendant with educational or vocational training, and the kinds

of sentences and sentencing ranges available. See 18 U.S.C. §

3553(a). Section 3583(e)(1) provides courts with broad discretion

in determining whether to terminate supervised release. See United

States v. Jeanes, 150 F.3d 483, 484 (5th Cir.1998).

  Although the defendant has thus far complied with the terms and

conditions of supervised release, compliance alone is not enough

to warrant termination of supervised release as compliance is an



                                       3
ordered expectation. United States v. Hayes, No. CRIM.A. 01-311,

2013 WL 5328874, at *1(E.D. La. Sept. 20, 2013).

  Defendant’s criminal history and supervised release history

weigh    against   early    termination     of     supervised    release.   He

committed the instant offense while on supervised release in

another federal case. See EDLA CR. No. 99-88 at Rec. Doc. 185. The

government along with the defendant’s probation officer oppose

early termination of the defendant’s supervised release citing

that history and the similarity of offenses.                 Furthermore, the

defendant has not demonstrated any particular hardship resulting

from completion of the supervised release term.              United States v.

Landry, No. 96–97, 1999 WL 605476, at *1–2 (E.D.La. Aug. 11,

1999) (citing defendant's inability to gain employment in his

field as a reason for terminating supervised release). Judges in

this    district   have   commonly   held   that    merely   abiding   by   the

conditions    of   supervised   release     is   not   enough   to   terminate

supervised release. See United States v. Hayes, No. CRIM.A. 01-

311, 2013 WL 5328874, at *1 (E.D. La. Sept. 20, 2013)(holding that

mere compliance with supervised release is not sufficient to

terminate supervised release); United States v. Brown, No. CRIM.A.

03-310, 2012 WL 4059887, at *2 (E.D. La. Sept. 14, 2012)(denying

early termination of supervised release where a defendant was

compliant for four years as defendant failed to demonstrate any

hardship caused by its completion).

                                      4
  Although defendant’s behavior since this new term of supervision

is very noteworthy, supervised release should continue in view of

his   criminal   history,   characteristics   of   prior   unsuccessful

supervision conduct, and the need for deterrence.


      New Orleans, Louisiana this 19th day of December, 2019




                      ___________________________________
                      SENIOR UNITED STATES DISTRICT JUDGE




                                   5
